Citation Nr: 0812459	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  06-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a prostate 
disorder, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1955 to 
September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). The 
veteran was notified of the rating decision in June 2005. The 
veteran disagreed with the determination in June 2005. A 
substantive appeal received in August 2006, very liberally 
construed, meets the requirements of 38 C.F.R. § 20.202 
(2007).  

The veteran testified at a videoconference hearing before the 
undersigned in February 2008.

The issue of service connection for a prostate disorder, 
including as due to exposure to herbicides is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

FINDING OF FACT

Medical evidence shows that the veteran's hypertension is 
aggravated by his service connected diabetes mellitus.  




CONCLUSION OF LAW

Hypertension was aggravated by the service connected diabetes 
mellitus. 38 U.S.C.A. §§ 1110, 1112, 1113,1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). Service connection is also possible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may be presumed for hypertension 
manifested to a compensable degree (10 percent) within a one 
year after discharge from service, even though there is no 
evidence of such disease during the period of service.38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected. 
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc). 

The veteran's service medical records are entirely absent for 
any complaints, findings, or diagnoses referable to 
hypertension or elevated blood pressure for that matter. (VA 
regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 or more, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or more with a diastolic pressure of less 
than 90. 38 C.F.R. § 4.104, Diagnostic Code 7101, NOTE 1 
(2007)). 

In an April 1976 rating decision, service connection for 
diabetes mellitus was granted.  

A VA medical examination report in August 1987 shows the 
veteran's blood pressure was 140/90. It was stated the 
veteran had been informed that he had borderline 
hypertension, but he had never received treatment for it. 
Subsequent VA clinical records reveal the veteran received 
treatment for hypertension. 

At a medical examination for VA purposes performed in 
February 2005, it was reported by medical history that the 
veteran developed hypertension while on active duty. The 
remainder of the veteran's medical history was reported, and 
a physical examination was performed. It was indicated in the 
medial diagnosis that the veteran had poorly controlled 
hypertension, and that his non-diabetic hypertension was 
aggravated by diabetes. 

In a July 2007 medical examination for VA purposes, the 
veteran's medical history was reported and a physical 
examination was performed. In the diagnosis the examiner 
indicated that the veteran had non-diabetic hypertension that 
was aggravated by diabetes.  


Analysis

Preliminarily, it must be noted that for service connection 
to be awarded on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The absence of any one 
element will result in the denial of service connection. 
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

The veteran's service medical records are absent for any 
evidence of hypertension. Medical evidence of hypertension is 
first shown many years after the veteran's period of military 
service. A medical nexus or etiological relationship between 
hypertension and military is not shown, and service 
connection on a direct or presumptive basis is not 
applicable. 38 U.S.C.A. § § 1110, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303.   

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

The record does not reveal any medical evidence that shows 
the veteran's hypertension is caused by or is proximately due 
to or the result of his service connected diabetes mellitus. 
In fact, statements recorded from clinicians in the recent 
past specifically indicate that his hypertension is non-
diabetic. It is important to note though that service 
connection is also available where a veteran's non-service 
connected disability is aggravated by a service connected 
disorder. Here, the medical evidence also includes statements 
from more than one clinician who has indicated that the 
veteran's current hypertension is aggravated by his diabetes 
mellitus, a service connected disability. The conclusion 
provided in the VA examination of February 2005 is 
dispositive, and there is no medical evidence to the 
contrary. 

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). Based on the foregoing, the 
Board is compelled to conclude that weight of the evidence is 
in favor the veteran's claim, and his hypertension is 
aggravated by his service connected diabetes mellitus. 
Service connection for hypertension aggravated by diabetes 
mellitus is warranted.   

 In this case, the Board has granted the claim of service 
connection for hypertension aggravated by diabetes mellitus. 
In light of the grant of service connection, the Board has 
not taken any adverse action on the claim, and any 
deficiencies regarding duties to notify and to assist the 
veteran that may exist in this case are not prejudicial to 
the veteran at this time.

ORDER

Service connection for hypertension aggravated by service 
connected diabetes mellitus is granted.


REMAND

The veteran specifically claims that he has a prostate 
disorder that is related to exposure to herbicides or Agent 
Orange that he was subjected to during the Vietnam War. The 
medical evidence shows that the veteran has received post-
service treatment for benign prostatic hypertrophy (BPH). 

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. See 38 C.F.R. 
§ 3.307(a)(6)(iii). In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e). BPH is not a listed presumptive 
disease pursuant 38 C.F.R. § 3.309(e).     The Secretary of 
Veterans Affairs also has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted. See 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

The veteran claims exposure to herbicides during military 
service in the water of Vietnam while aboard the U.S.S. 
Forrestal, and the U.S.S. Intrepid. In that the record shows 
the veteran has BPH and not a listed disease associated with 
exposure to certain herbicide agents, this obviates 
discussion of any potential stay of claims as a result of 
exposure to herbicides, imposed by the Secretary of the 
Department of Veterans Affiars pursuant to Haas v. Nicholson, 
20 Vet. App. 257 (2006). 
Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of direct 
causation or presumably secondary service connection.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In a July 
2007 statement, the veteran asserts that his enlarged 
prostate disorder is the result of his service connected 
diabetes mellitus. In addition, at the February 2008 
videoconference hearing the issue of service connection for a 
prostate disorder secondary to the veteran's service 
connected diabetes mellitus was raised. The Board is 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations. The issue of secondary service 
connection for a prostate disorder has not been considered, 
and there is a dearth of medical evidence on the subject.  

VA has a duty to assist a claimant in obtaining evidence; 
such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
information or evidence needed to 
establish a disability rating, and an 
explanation as to the information or 
evidence needed to determine an effective 
date for a grant of service connection, if 
any of the claims for service connection 
at issue is granted, as outlined by the 
United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should schedule the veteran for 
an appropriate VA medical examination to 
assess the nature and etiology of his 
claimed prostate disability. It is 
imperative that the claims file be made 
available to the examiner for review in 
conjunction with the examination. Any 
medically indicated tests should be 
accomplished. The examiner should opine as 
to whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any such diagnosed 
prostate disability is related to the 
veteran's service or is proximately due 
to, or caused by, or aggravated by, the 
veteran's service-connected diabetes 
mellitus. The examiner should explain the 
reasons and bases for his or her opinion.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


